Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3 and 6-12 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 6, the applicant makes similar arguments than the arguments made in the after final response filed on June 16, 2022 [see applicant’s arguments pg. 10]. The examiner already responded to the arguments in the advisory action mailed on July 13, 2022 and found them to be not persuasive. Therefore, the examiner still finds the applicant’s arguments not persuasive for the same reasons provided in the advisory action. However, the examiner has included a new rejection for claim 6 that includes a reference that explicitly states that the pulses have a fixed width. If needed in the future, the examiner can still use the previous prior art in order to show pressure pulses having fixed width.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the pressure pulse generator that consumes power when generating a pressure pulse and does not consume power when generating no pressure pulse must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim in line 20 recites “generates the pressure pulse having”. The claim defines a pressure pulse in line 2 and another pressure pulse in line 19. It is unclear if the pressure pulse recited in line 20 is referring to the pressure pulse defined in line 2 or the pressure pulse defined in line 19. For this reason, the claim is indefinite. The examiner has interpreted lines 18-19 of the claim in the following way in order to advance prosecution:
“wherein the pressure pulse generator consumes no electric power when the pressure pulse is not being generated, and”.

In regards to claim(s) 9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, lines 18-21 of the claim have the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, lines 10-13 of the claim have the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.

In regards to claim 7, lines 16-19 of the claim have the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 8, lines 16-19 of the claim have the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 9, line 3 of the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 10, line 3 of the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 11, line 2 of the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US-7,573,397) in view of Duckworth (US-5,215,152) and Marsh et al. (US-11,016,219).

In regards to claim 1, Petrovic teaches that it is well known in the art and information transmission system for transmitting information as a pressure pulse by using a mud pulse pressure signal to transmit information between a transmitter located in an excavation part of an underground excavator and a receiver located on ground [col. 2 L. 25-30 and L. 33-39]. Also, Petrovic teaches that the system comprises the transmitter; and the receiver [col. 2 L. 33-39]. Furthermore, Petrovic teaches that the transmitter comprises a transmission information acquirer for acquiring information and a pressure pulse generator for generating the pressure pulse [col. 2 L. 30-33 and L. 37-40]. Petrovic also teaches that the pressure pulse generator generates the pressure pulse using pulse position modulation so that an interval between pressure pulses is an interval corresponding to the information acquired by the transmission information acquirer [col. 2 L. 52-56]. Petrovic further teaches that the receiver comprises a pressure pulse detector for detecting the pressure pulse; and a reception information output for outputting information corresponding to an interval between the detected pressure pulses [col. 2 L. 33-35 and L. 52-56]. Furthermore, Petrovic teaches that the pressure pulse generator generates the pressure pulse having a predetermined fixed pulse width [col. 2 L. 52-56]. 
Petrovic teaches that the pressure pulse generator generates the pressure pulse by temporarily closing a valve [col. 2 L. 64-67]. However, the Petrovic does not teach that the pressure pulse generator consumes electric power when generating the pressure pulse and does notAppl. No. 17/337,838Attorney Docket No. P63327 consume electric power when the pressure pulse is not generated.
On the other hand, Duckworth teaches that a pressure pulse can be generated by temporarily closing a valve [col. 2 L. 1-4], Duckworth teaches that a current is provided to a solenoid to close the valve and that the current is turned off in order to open the valve [col. 3 L. 45-56 (current turned on to close the valve) and L. 59-66 (current turned off to open the valve)]. This teaching means that the pressure pulse generator consumes electric power when generating the pressure pulse (valve closed) and does notAppl. No. 17/337,838Attorney Docket No. P63327 consume electric power when the pressure pulse is not generated (valve opened).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Duckworth’s teachings of using electric power only to close the valve and generate the pressure pulse in the system taught by Petrovic because it provides simpler and more efficient way to create the pressure pulses [see Duckworth col. 2 L. 21-23].
The combination of Petrovic and Duckworth also teaches that the pressure pulse generator generates the pressure pulse using pulse position modulation so that an interval between pressure pulses is an interval corresponding to the information acquired by the transmission information acquirer and so that the reception information output outputs information corresponding to the interval between pressure pulses [col. 2 L. 52-56]. However, the combination does not explicitly teach that the interval between pressure pulses corresponds to an interval between the pressure pulse and a just preceding pressure pulse.
On the other hand, Marsh teaches that the interval between pressure pulses corresponds to an interval between the leading transitions of the pressure pulses (interval between a pressure pulse and a just subsequent pressure pulse) or to an interval between the trailing transitions between pressure pulses (interval between the a pressure pulse and a just preceding pressure pulse) [col. 9 L. 34-43]. This teaching means that the interval between pressure pulses can correspond to an interval between the pressure pulse and a just preceding pressure pulse.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Marsh’s teachings of using the interval between the pressure pulse and the just preceding pulse in the system taught by the combination because the interval between the pressure pulse and the just preceding pulse provides an accurate measurement between pressure pulses that will permit to decode the transmitted data without errors.

In regards to claim 2, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 1 above, teaches all the claimed limitations. Furthermore, the combination teaches that the interval between pressure pulses corresponds to an interval between the leading transitions of the pressure pulses (interval between a pressure pulse and a just subsequent pressure pulse) or to an interval between the trailing transitions between pressure pulses (interval between the a pressure pulse and a just preceding pressure pulse) [see Marsh col. 9 L. 34-43]. This teaching means that the interval between pressure pulses can correspond to an interval between the pressure pulse and a just subsequent pressure pulse.

In regards to claim 3, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claims 1 and 2 above, teaches an information transmission system comprising the claimed transmitter. Therefore, the combination also teaches the claimed transmitter.

In regards to claim 6, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claims 1 and 2 above, teaches an information transmission system comprising the claimed receiver. Therefore, the combination also teaches the claimed receiver.

In regards to claim 7, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 1 above, teaches an information transmission system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 8, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 2 above, teaches an information transmission system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claims 9-12, the combination of Petrovic, Duckworth and Marsh, as applied in claims 1-3 and 6 above, further teaches that the pressure pulse has a fixed width [see Petrovic col. 2 L. 52-56]. The combination does not explicitly teach that the width is a minimum width that the pulse detector can detect. However, it is inherent that the pulse width used to generate the pressure signals must be at least the minimum width that the detector can detect because if the width is less than the minimum width that the detector can detect, the system is useless and data cannot be transmitted/received. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate pressure pulses using the minimum width that the detector can detect because it will permit the system to transmit data between the transmitter and receiver without errors.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mumby (US-4,405,021) teaches a pulse generator that generates negative pressure pulses and only uses power to open the valve [col. 3 L. 31-43]. This teaching means that the pulse generator only uses power when generating the negative pressure pulse (opening the valve).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685